t c memo united_states tax_court lourdes vasquez petitioner v commissioner of internal revenue respondent docket no filed date louis samuel for petitioner donna f herbert for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure in petitioner’s federal_income_tax after settlement of some issues the primary issue for decision involves the deductibility as ordinary and necessary business_expenses of dollar_figure in claimed payments to unnamed individuals for their assistance in petitioner’s mortgage loan business all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california during petitioner acted as an independent mortgage broker obtaining mortgage loans within the low-income hispanic community in southern california petitioner would hire individuals outside help to assist her in finding loan customers ie people interested in loans to purchase a home in home mortgage refinancing and in home equity loans petitioner’s outside help would canvass a neighborhood would pass out to individuals in the neighborhood and would leave on doorsteps information about petitioner’s mortgage loan business lending rates available through petitioner and how to contact petitioner petitioner would pay cash fees to the outside help for their assistance all other information about petitioner’s outside help is unclear and unsupported by documentation offered at trial we have no names for the individuals petitioner used for outside help no addresses no outside help as witnesses no books_and_records substantiating to whom and when and in what amounts petitioner made payments in for her outside help on schedule c profit or loss from business attached to her individual federal_income_tax return petitioner identified her mortgage loan business as a business management consulting service and petitioner reported dollar_figure in business income and total expenses of dollar_figure of which dollar_figure was specifically identified on the schedule c as outside help petitioner’s federal_income_tax return was prepared by a tax_return_preparer during respondent’s audit petitioner claimed that the dollar_figure represented payments made in to outside help and should be allowed as ordinary and necessary expenses of her mortgage loan business also petitioner submitted to respondent a number of purported forms miscellaneous income with names and amounts and petitioner represented to respondent that the forms reflected amounts paid to the individuals named on the forms for their outside help respondent’s attempts to verify the accuracy of the forms 1099-misc however were unsuccessful respondent and the social_security administration have no record of the filing of any of the forms 1099-misc petitioner submitted to respondent further none of the social_security numbers on the forms 1099-misc which petitioner submitted represented valid social_security numbers for lack of substantiation respondent disallowed the dollar_figure claimed cash payments for outside help opinion under sec_6001 taxpayers are required to maintain records and documentation relating to their business income and expenses petitioner has the burden_of_proof with regard to expense deductions disallowed by respondent rule a petitioner claims that each time a loan was finalized she somehow identified the individual outside helper who had brought the loan customer to her and that she petitioner paid the outside helper percent of the gross_profit petitioner earned on the loan petitioner however offered no documentation and no credible_evidence as to the individuals and amounts she paid for outside help further the forms 1099-misc petitioner submitted during respondent’s audit appear unauthentic and cause us to question all of petitioner’s evidence on the basis of her tax_return it would appear that petitioner had only five outside helpers and petitioner offer sec_1 in light of the lack of records and of credible_evidence with regard to the expenses in dispute petitioner does not qualify for a shift in the burden_of_proof under sec_7491 no excuse for not calling any of the outside helpers as witnesses at trial nor does petitioner offer any valid explanation as to why her tax_return_preparer was not called as a witness a mortgage loan broker of all people should appreciate the importance of maintaining good records and documenting cash payments we sustain respondent’s disallowance of the dollar_figure petitioner claims to have paid to outside help we also sustain respondent’s imposition of the accuracy- related penalty other than petitioner’s federal_income_tax return no records were offered into evidence to sustain the large expenses claimed inaccurate forms 1099-misc were submitted during respondent’s audit petitioner’s tax_return_preparer was not called as a witness for the reasons stated decision will be entered under rule
